Exhibit 10.2

 

RBC Bank  

Commercial Promissory Note

(SD-L&S)

$20,000,000.00  

Raleigh, North Carolina

April 20, 2011

MASTER NOTE

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC BANK (USA) (“Bank”), or order, the sum of Twenty Million Dollars
($20,000,000.00), or so much thereof as shall have been disbursed from time to
time and remains unpaid, together with interest at the rate and payable in the
manner hereinafter stated. Principal and interest shall be payable at any
banking office of Bank in the city or town indicated above, or such other place
as the holder of this Note may designate.

Article I. Interest Rate.

Section 1.1. Rate of Accrual. Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Maturity Date; and, at
Bank’s option, interest at the foregoing rate will accrue on any unpaid interest
before such maturity. Interest will accrue on any unpaid balance owing under
this Note, whether principal, interest, fees, premiums, charges or costs and
expenses, after maturity at the rate set forth in Section 1.2.2. All accrual
rates of interest under this Note will be contract rates of interest, whether a
pre-default rate or a default rate, and references to contract rates in any loan
documents executed and delivered by Borrower or others to Bank in connection
with this Note shall be to such contract rates.

Section 1.2. Interest Rates.

1.2.1 Pre-Default Rate. Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at the greater of: (i) the
Minimum Interest Rate; and (ii) an interest rate equal to the LIBOR Base Rate
plus 2.50%. The “LIBOR Base Rate” is the London Interbank Offer Rate for U.S.
Dollars for a term of one month which appears on Bloomberg Professional screen
BBAM (or any generally recognized successor method or means of publication) as
of 11:00 a.m., London time, two (2) London business days prior to the day on
which the rate will become effective. The rate for the first month or part
thereof will initially become effective on the date of the Note as shown on the
face hereof. Thereafter, the rate will change and a new rate will become
effective on the first calendar day of each succeeding month. If for any reason
the London Interbank Offer Rate is not available, then the “LIBOR Base Rate”
shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.

1.2.2 Default Rate. Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without accelerating this Note, may accrue
interest on such unpaid interest at a rate per annum (“Default Rate”) equal to
the lesser of the maximum contract rate of interest that may be charged to and
collected from Borrower on the loan evidenced by this Note under applicable law
or three percent (3.0%) plus the pre-default interest rate otherwise applicable
hereunder, as set forth in Section 1.2.1. After maturity of this Note, whether
by acceleration or otherwise, interest will accrue on the unpaid principal of
this Note, any accrued but unpaid interest and all fees, premiums, charges and
costs and expenses owing hereunder at the Default Rate until this Note is paid
in full, whether this Note is paid in full pre-judgment or post-judgment.



--------------------------------------------------------------------------------

1.2.3 Variable Rate; Calculation of Interest.

1.2.3.1 Variable Rate. This is a variable rate note with a Minimum Interest
Rate. The rates at which interest accrues under this Note may change from time
to time. Any changes in the interest accrual rates will equal the changes in the
variable rate index to which such interest rates are tied, but the rates at
which interest accrues under this Note and the rates at which interest accrues
under the other loan documents will not, at any time, be less than the Minimum
Interest Rate, even if a change in the aforementioned variable rate index would
result in lower interest rates. Notwithstanding anything to the contrary
contained herein, the rates at which interest accrues under this Note and the
other loan documents shall never exceed the maximum contract rate which may be
charged to and collected from Borrower on the loan evidenced by this Note under
applicable law. Bank shall have no obligation to notify Borrower of adjustments
in any interest rates under this Note or any of the other loan documents.
Adjustments to the rate of interest will be effective on the first day of the
calendar month next following any change in the variable rate index, with the
rate being adjusted to reflect the most recent change in the variable rate
index.

1.2.3.2 Calculation of Interest. All interest payable under this Note shall be
calculated monthly and shall accrue daily on the basis of the actual number of
days elapsed and a year of three hundred sixty (360) days. In computing the
number of days during which interest accrues, the day on which funds are
initially advanced shall be included regardless of the time of day such advance
is made, and the day on which funds are repaid shall be included unless
repayment is credited prior to close of business. Payments in federal funds,
immediately available in the place designated for payment, received by Bank
prior to 2:00 p.m. local time at said place of payment, shall be credited as if
received prior to close of business on the day the funds are immediately
available; while other payments, at the option of Bank, may not be credited
until such payments are immediately available to Bank, in federal funds, in the
place designated for payment, prior to 2:00 p.m. local time at said place of
payment on a day on which Bank is open for business.

Article II. Payment Terms.

Section 2.1. Interest Payment Terms. Payments under this Note include an
interest component and a principal component. The principal component is set
forth in Section 2.2 below. The interest component shall be paid as follows:
interest shall be payable monthly, in arrears, beginning June 10, 2011 and
continuing on the same calendar day of each consecutive month thereafter until
the Maturity Date, when all accrued but unpaid interest is due and payable in
full.

Section 2.2. Principal Payment Terms; Maturity Date. As stated in Section 2.1
above, payments under this Note include an interest component and a principal
component. The interest component is set forth in Section 2.1 above. The
principal component shall be paid as follows: principal shall be payable in one
single payment on April 19,2013 (the “Maturity Date”), when all outstanding
principal, fees, costs and expenses and accrued but unpaid interest is due and
payable in full.

Section 2.3. Prepayment. This Note may be prepaid in whole, or in part, at any
time without payment of any prepayment premium.

Section 2.4. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments. The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.

Article III. Loan Agreement and Security.

Section 3.1. Loan Agreement. Borrower and Bank have entered into a loan and
security agreement dated of even date herewith (“Loan and Security Agreement”).
Borrower shall perform and abide by, as and when so required,

 

2



--------------------------------------------------------------------------------

each and all of the covenants, terms and conditions imposed upon or applicable
to Borrower in the Loan and Security Agreement and all security documents and
other agreements referenced in the Loan and Security Agreement.

Section 3.2. Security Documents. This Note is secured by (1) the Loan and
Security Agreement, (2) the security documents and other supporting obligations
identified in the Loan and Security Agreement, (3) the security documents and
other supporting obligations which reference that they secure this Note or the
Loan and Security Agreement, (4) any security documents and other supporting
obligations which reference that they secure all indebtedness or other
obligations owing from time to time by Borrower to Bank, and (5) any security
documents and other supporting obligations which reference that they secure all
indebtedness from time to time owing from Borrower to Bank other than consumer
credit as defined under the Federal Reserve Board’s Regulation Z
(Truth-in-Lending) (12 CFR 226 et seq.) (“security documents”).

Article IV. Default and Acceleration.

Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank, or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date, for each regularly
scheduled payment (excluding the payment due upon maturity of this Note, whether
such maturity occurs by acceleration or on the Maturity Date) past due for
fifteen (15) or more calendar days, a late charge in an amount equal to the
lesser of (1) five percent (5%) of the amount of the payment past due or (2) the
maximum percentage of the payment past due permitted by applicable law, or the
maximum amount if not expressed as a percentage. If this Note is not paid in
full whenever it becomes due and payable, Borrower agrees to pay all reasonable
and documented out-of-pocket costs and expenses of collection, including
reasonable attorneys’ fees.

Section 4.2. Default. Any one or more of the following shall constitute an event
of default (“Event of Default”) under this Note: (1) the failure of Borrower to
make, within five (5) days of when due, any payment described herein, whether of
principal, interest or otherwise; or (2) the occurrence and continuance of an
Event of Default (as defined in the Loan and Security Agreement) under the Loan
and Security Agreement.

Section 4.3. Acceleration. Upon the occurrence and continuation of an Event of
Default, (1) the entire unpaid principal balance of this Note, together with all
other amounts owing and all other amounts to be owing under this Note, shall, at
the option of Bank, become immediately due and payable, without notice or
demand, and (2) the Bank may, both before and after acceleration, exercise any
of and all of its other rights and remedies under this Note and the other loan
documents, as well as any additional rights and remedies it may have at law and
it may have in equity, to recover full payment of the balance (principal,
interest, fees, premiums, charges and costs and expenses) owing under this Note.
The failure by Bank to exercise any of its options shall not constitute a waiver
of the right to exercise same in the event of any subsequent default.

Article V. Miscellaneous.

Section 5.1. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply:
(1) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (2) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
“Minimum Interest Rate” means three percent (3.00%) per annum, which is the
lowest per annum rate at which interest will accrue under this Note and under
the other loan documents; (4) the term “Note” refers to this Commercial
Promissory Note, the term “loan document” refers to this Note, the Loan and
Security Agreement and any security documents and other documents and agreements
executed and delivered to Bank or others on Bank’s behalf in connection with
this Note, and the term “Borrower” refers to all signatories of this Note
collectively and severally, as the context of this Note requires, and all
signatories of this Note shall be and the same are jointly and severally liable
hereunder; (5) as the context requires, the word “and” may have a joint meaning
or a several meaning and the word “or” may have an inclusive meaning or an
exclusive meaning; (6) the other loan documents shall be applied and construed
in harmony with each other to the end that

 

3



--------------------------------------------------------------------------------

Bank is ensured repayment of the loan evidenced by this Note in accordance with
the terms of this Note and such other loan documents, and this Note and the
other loan documents shall not be applied, interpreted and construed more
strictly against a person because that person or that person’s attorney drafted
this Note or any of the other loan documents; (7) Bank does not intend to and
shall not reserve, charge or collect interest, fees or charges hereunder in
excess of the maximum rates or amounts permitted by applicable law and if any
interest, fees or charges are reserved, charged or collected in excess of the
maximum rates or amounts, it shall be construed as a mutual mistake, appropriate
adjustments shall be made by Bank and to the extent paid, the excess shall be
returned to the person making such a payment; and (8) wherever possible each
provision of this Note shall be interpreted and applied in such manner as to be
effective and valid under applicable law, but if any provision of this Note
shall be prohibited or invalid under such law, or the application thereof shall
be prohibited or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Note, or the application
thereof shall be in a manner and to an extent permissible under applicable law.

Section 5.2. Documentary and Intangibles Taxes. To the extent not prohibited by
law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s reasonable demand, all intangible personal
property taxes, documentary stamp taxes, excise taxes and other similar taxes
assessed, charged or required to be paid in connection with the loan evidenced
by this Note, or any extension, renewal or modification of such loan, or
assessed, charged or required to be paid in connection with any of the loan
documents.

Section 5.3. Maintenance of Records by Bank. Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non-tangible
medium which permits such records to be retrieved in perceivable forms.

Section 5.4. Right of Set-off; Recoupment. Upon the occurrence and during the
continuation of an Event of Default, Bank is authorized and empowered to apply
to the payment hereof, any and all money deposited in Bank in the name of or to
the credit of Borrower, without advance notice, and is authorized to offset any
obligation of Bank to Borrower to the payment hereof and is authorized to
exercise its rights of recoupment relative to Borrower.

Section 5.5. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time. No act or inaction of Bank under this Note shall be deemed to constitute
or establish a “course of performance or dealing” that would require Bank to so
act or refrain from acting in any particular manner at a later time under
similar or dissimilar circumstances.

Section 5.6. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of North Carolina,
excluding, however, the conflict of law and choice of law provisions thereof.
Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action arising from or related to this Note.

Section 5.7. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, executors, administrators, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns
permitted under the Loan and Security Agreement; and, Borrower waives and will
not assert against any transferee or assignee of this Note any claims, defenses,
set-offs or rights of recoupment which Borrower could assert against Bank,
except defenses which Borrower cannot waive. Borrower acknowledges that Customer
Numbers and Loan Numbers may be added to this Note after execution and delivery
of this Note by Borrower and if there is a section denoted “BANK USE ONLY”, the
information under such section may also be completed by Bank after execution and
delivery of this Note. In addition, in the event the date of this Note is
omitted, Borrower consents to Bank inserting the date.

 

4



--------------------------------------------------------------------------------

Section 5.8. Master Note. This Note evidences a line of credit and Borrower
shall be liable for only so much of the principal amount as shall be equal to
the total of the amounts advanced to or for Borrower by Bank from time to time,
less all payments made by or for Borrower and applied by Bank to principal, and
for interest on each such advance, fees, premiums, charges and costs and
expenses incurred or due hereunder, all as shown on Bank’s books and records
which shall be conclusive evidence of the amount owed by Borrower under this
Note, absent a clear and convincing showing of bad faith or manifest error. Upon
the occurrence and during the continuation of an Event of Default, in addition
to its other rights and remedies, Bank may terminate or suspend Borrower’s right
to receive any future or additional advances under this Note and the other loan
documents.

Section 5.9. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and
(3) Borrower has not and shall not use all or any part of the proceeds, advances
or other amounts or sums evidenced by this Note, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(Signatures Begin on the Next Page)

 

5



--------------------------------------------------------------------------------

The undersigned has executed this Note as of the day and year first above
stated.

 

BORROWER: API TECHNOLOGIES CORP., a Delaware corporation

By:  

/s/ Brian R. Kahn

Print Name:  

Brian R. Kahn

Title:  

Chief Executive Officer